LOMBARD, J.,
Dissents.
LThe defendants have been incarcerated for almost nine years. This delay, even though partially attributable to actions of the public defender’s office and a disaster (Hurricane Katrina), is simply unacceptable in a criminal justice system based upon a presumption of innocence until proven guilty. See Doggett v. U.S., 505 U.S. 647, 652, 112 S.Ct. 2686, 120 L.Ed.2d 520 (1992) (“the presumption that pretrial delay has prejudiced the accused intensifies over time.”); see also State v. Harris, 2003-0524 (La.App. 4 Cir. 9/10/03), 857, 857 So.2d 16 so.2d 16, 20 (24 month delay violated defendant’s right to speedy trial); State v. Esteen, 95-1079 (La.App. 4 Cir. 4/3/96), 672 So.2d 1098, 1102 (delay of two and a half years presumptively prejudicial). Accordingly, I |2would deny the writ and affirm the trial court decision to grant the defendants motion to quash